Citation Nr: 0911214	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed due to Agent Orange exposure. 

2.  Entitlement to service connection for residuals of a back 
injury. 

3.  Entitlement to service connection for memory loss. 

4.  Entitlement to service connection for migraine headaches. 

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for asbestosis. 

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

8.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus. 

REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from December 1965 to November 1969.  The Veteran also had 
service in the United States Navy Reserves from March 1, to 
August 1, 1970, and the United States Army National Guard 
from July 1974 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  The 
Veteran timely appealed the RO's July 2005 rating action to 
the Board, and this appeal ensued.  (See, VA Form 21-4138, 
received by the RO&IC in October 2005, accepted as the 
Veteran's substantive appeal with respect to the service 
connection issues on appeal).   

During the pendency of the appeal, the Veteran's claim for 
service connection for diabetes mellitus, due to Agent Orange 
exposure, was subject to a VA-wide stay of cases affected by 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 
257 (2006).  The United States Court of Appeals for the 
Federal Circuit subsequently reversed the Court's decision, 
Haas v Peake, 525 F.3d 1168 (Fed. Cir.2008), cert.denied, 77 
U.S.L.W. 3267
(Jan. 21, 2009) (No. 08-525), and the stay on the 
adjudication of cases affected by 
Hass v. Nicholson has been lifted, effective January 22, 
2009.  
See, Chairman's Memorandum No. 01-09-03 (January 22, 2009).  
Thus, the Board will proceed with appellate review of the 
Veteran's claim for service connection for diabetes mellitus, 
due to Agent Orange exposure. 

In addition, by a September 2008 rating action, the RO, in 
part, denied entitlement to hypertension (claimed as small 
vessel disease) on a direct incurrence basis (i.e., no nexus 
to military service or evidence of diabetes mellitus to a 
compensable degree within a year of service discharge).  
Later that month, the Veteran filed a Notice of Disagreement, 
contained on VA Form 21-4138, Statement in Support of Claim, 
contesting the RO's denial.  The Veteran specifically argued 
that his hypertension had been caused by his diabetes 
mellitus.  As the RO has not provided the Veteran with a 
Statement of the Case addressing the claim of entitlement to 
service connection for hypertension (claimed as small vessel 
disease), to include as secondary to diabetes mellitus, he 
has been precluded from perfecting an appeal on this issue to 
the Board.  The claim of entitlement to service connection 
for hypertension, to include as secondary to diabetes 
mellitus, will be discussed in the remand below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the Veteran's claims file reveals that due to a 
hearing request made by the Veteran, all service connection 
issues on appeal are not ready for appellate disposition.  On 
a form entitled "Appeal Hearing Option," received by the 
RO&IC in February 2006, the Veteran specifically requested a 
personal hearing at the RO in Philadelphia, Pennsylvania on 
all service connection issues on appeal.  A hearing was 
scheduled for April 3, 2007, but was postponed pending a 
final decision in the Haas case.  



According to an April 2007 Decision Review Officer's Informal 
Conference Report, the Veteran had requested "postponement 
of today's formal hearing until a decision is rendered 
regarding Haas."  An informal conference was held on the 
non-Haas service connection issues (i.e., entitlement to 
service connection for residuals of a back injury, memory 
loss, migraine headaches, sinusitis, asbestosis, PTSD, and 
hypertension).  (See, Decision Review Officer's Informal 
Conference Hearing Report, dated April 3, 2007).  

While a formal RO hearing request on the issue of entitlement 
to service connection for diabetes mellitus remained 
outstanding, it was unclear if the April 2007 Decision Review 
Officer's Informal Conference had included the Veteran's 
initial request for a postponement of a formal and personal 
RO hearing on all (italics added for emphasis) service 
connection issues, Haas and otherwise.  In February 2009, and 
in response to a letter from the Board, the Veteran indicated 
that he still desired a RO hearing on all service connection 
issues currently on appeal.  

Therefore, the Veteran's entire appeal should be remanded in 
order to afford him an opportunity to provide testimony on 
all service connection issues developed and certified for 
appellate consideration at a formal personal hearing at the 
RO in Philadelphia, Pennsylvania before a Decision Review 
Officer (DRO).

In September 2008, the RO in part denied service connection 
for hypertension (claimed as small vessel disease).  Later 
that month, the Veteran filed a Notice of Disagreement, 
contained on VA Form 21-4138, Statement in Support of Claim, 
wherein he contested the RO's adverse determination.  Because 
a Statement of the Case has not been issued, this issue will 
be remanded. 38 C.F.R. § 19.26 (2008); Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a personal 
hearing on all service connection 
issues developed and certified for 
appellate review before a DRO at the 
Philadelphia, Pennsylvania RO.  The RO 
should notify the Veteran and his 
representative of the date, time and 
place of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws his hearing request or fails 
to report for the hearing, the claims 
file should be returned to the Board 
for appellate review.

2.  Issue a Statement of the Case and 
notification of the Veteran's appellate 
rights on the issue of entitlement to 
service connection for hypertension 
(claimed as small vessel disease), to 
include as secondary to diabetes 
mellitus.  38 C.F.R. § 19.26 (2008).  

The Veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the September 
2008 rating decision, wherein the RO, 
in part, denied service connection for 
hypertension (claimed as small vessel 
disease), must be filed.  38 C.F.R. § 
20.202 (2008).  

If the Veteran perfects an appeal as to 
the issue of entitlement to service 
connection for hypertension (claimed as 
small vessel disease), to include as 
secondary to diabetes mellitus, the 
case must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



